NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANTHONY TAGGART,                                 No. 15-15611

                   Plaintiff-Appellant,           D.C. No. 3:13-cv-03439-TEH

   v.
                                                  MEMORANDUM*
 SAN FRANCISCO SHERIFF’S
 DEPARTMENT; DR. GOLDSTEIN,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        California state prisoner Anthony Taggart appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations arising from defendants’ failure to train jail employees. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Taggart

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to Taggart’s health, or whether any constitutional

deprivation resulted from an official policy, practice, or custom. See Brandon v.

Holt, 469 U.S. 464, 471-72 (1985) (a claim against a public official in his or her

official capacity is the same as a claim against the governmental entity); Plumeau

v. Sch. Dist. #40 Cty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997) (setting forth

requirements for municipal liability under § 1983); Toguchi, 391 F.3d at 1057-60

(a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to an inmate’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference); see also Scott v. Henrich, 39 F.3d 912, 916 (9th

Cir. 1994) (there is no municipal liability if there is no underlying constitutional

violation).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                           2                                    15-15611
      Taggart’s request for alternative dispute resolution, set forth in the opening

brief, and motion for appointment of counsel, filed on August 8, 2016, are denied.

      AFFIRMED.




                                          3                                    15-15611